          Case 1:21-cv-05220-ALC Document 7 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                       06/17/2021
SOUTHERN DISTRICT OF NEW YORK

 SEAN N. WARAICH,

                                   Plaintiff,
                                                                  21-CV-5220 (ALC)
                       -against-
                                                               ORDER OF SERVICE
 NATIONAL AUSTRIALIA BANK LTD., et
 al.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants National Australia

Bank Ltd. and Commodity Futures Trading Commission, Reparations Program. Plaintiff is

directed to serve the summons and complaint on each Defendant within 90 days of the issuance

of the summonses. If within those 90 days, Plaintiff has not either served Defendants or

requested an extension of time to do so, the Court may dismiss the claims against Defendants

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated: June 17, 2021
       New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
